OPINION
No. 04-04-00332-CR
The STATE of Texas,
Appellant
v.
Craig Hill JOHNSON,
Appellee
From the 216th Judicial District Court, Gillespie County, Texas
Trial Court No. 4240
Honorable Stephen B. Ables, Judge Presiding
Opinion by:	Sandee Bryan Marion, Justice
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	June 23, 2004
DISMISSED FOR LACK OF JURISDICTION
	The State filed a notice of appeal from the trial court's granting of appellee's motion to
suppress.  However, the notice failed to satisfy the requirements of article 44.01(a)(5) of the Texas
Code of Criminal Procedure in that it does not certify that the appeal was not taken for the purpose
of delay and that the evidence was of substantial importance in the case.  See State v. Riewe, 13
S.W.3d 408, 411 (Tex. Crim. App. 2000).  Accordingly, this court ordered the State to show cause
why this appeal should not be dismissed for want of jurisdiction.
	The State responded to our show cause order, explaining that the required certification was
attached to its notice of appeal in the form of an affidavit.  According to the State, the affidavit was
attached to its notice of appeal filed with the Gillespie County District Court.  Upon receiving this
court's show cause order, the State contacted the Gillespie County District Court and was advised
by the Clerk that it did not have a copy of the affidavit.  Apparently, the Clerk had inadvertently
returned the file-stamped affidavit to the District Attorney's Office; therefore, the affidavit was not
included in the record filed with this court.  The State attached a copy of the affidavit to its response
to our show cause order.
	This court may not look beyond the notice of appeal in determining its jurisdiction.  See
Johnson v. State, 84 S.W.3d 658, 600 (Tex. Crim. App. 2002); State v. Gonzales, No. 04-03-00172-CR, 2003 WL 22492474, *2 (Tex. App.--San Antonio Nov. 5, 2003, no pet.) (not designated for
publication).  Because the certification required by article 44.01(a)(5) was not contained in the State's
notice of appeal, it did not invoke our jurisdiction.  Therefore, we are required to dismiss this appeal.
See Riewe, 13 S.W.3d at 411, 414.
							Sandee Bryan Marion, Justice
PUBLISH